Citation Nr: 1024043	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  97-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric 
disability (other than posttraumatic stress disorder (PTSD)), 
to include as secondary to service-connected physical 
disability. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The Veteran had active service from August 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1996 and June 2003 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  The October 1996 
rating decision denied entitlement to service connection for 
a right ear disorder, a psychiatric disability, and PTSD, and 
determined that new and material evidence had not been 
submitted to reopen a claim for chronic liver disease.  The 
June 2003 rating decision denied service connection for a 
gastrointestinal disorder.  

On March 9, 2005, the Board issued a decision that denied the 
Veteran's claims for entitlement to service connection for a 
psychiatric disorder and a right ear disability, and 
determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for liver disease.  The issue of service 
connection for a gastrointestinal disability was remanded.  
In the Introduction to that decision, the Board noted that 
the Veteran had withdrawn from appellate consideration the 
issue of entitlement to service connection for PTSD.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2006, the Veteran, through counsel, and the VA General 
Counsel, filed a joint motion to vacate the Board decision as 
to these issues and remand the issues to the Board.

Specifically, the parties moved the Court to direct the Board 
to complete the following three actions: state how Veterans 
Claims Assistance Act of 2000 compliant notice was 
accomplished with regard to claims for entitlement to service 
connection for a right ear disability and a psychiatric 
disability; determine whether the Veteran knowingly withdrew 
his claim for entitlement to service connection for PTSD; and 
review the Veteran's application to reopen his claim for 
service connection for hepatitis and inform him as to what 
evidence is required to substantiate his claim in accordance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court 
thereafter granted the motion by an order issued in September 
2006.

In March 2007, the Veteran, through counsel, submitted VA 
medical reports, contending that such were pertinent to his 
claim on appeal.  All of the evidence submitted was already 
of record prior to the RO's issuance of a supplemental 
statement of the case in March 2004, and as a result, in 
August 2007, the Board determined that since all evidence of 
record pertinent to these claims had already been considered 
by the RO, the Board would proceed to adjudicate his claims 
without regard to these copies.  See 38 C.F.R. § 20.1304(c).  
Further, VA treatment records dated in February 1979 were 
found to show treatment for gastrointestinal problems and 
were not pertinent to the claims for service connection for a 
psychiatric disorder and right ear disorder; therefore, 
remand to the RO for consideration of this evidence was not 
found to be warranted.  Id.  In an August 2007 decision, the 
Board proceeded to dismiss the claim for service connection 
for PTSD on the basis that the Veteran had knowingly 
withdrawn this claim from further appellate review, deny the 
claims for service connection for a right ear disability and 
a psychiatric disability (other than PTSD), and remand the 
Veteran's application to reopen his claim for service 
connection for a liver disorder.  

Thereafter, the Veteran appealed the August 2007 Board 
decision to the Court, and in a Memorandum Decision, dated in 
June 2009, the Court affirmed the Board's dismissal of the 
claim for service connection for PTSD; dismissed, as 
abandoned, the claim for service connection for a right ear 
disability; and determined that the Board had improperly 
treated the Veteran's claim for service connection for 
psychiatric disability as secondary to the Veteran's service-
connected physical disabilities as a new claim.  

In a separate remand dated in July 2009, the Board again 
remanded a claim for service connection for gastrointestinal 
disability and the Veteran's application to reopen his claim 
for service connection for a liver disorder.  While some of 
the action requested with respect to these issues has been 
accomplished, the Veteran's representative has requested an 
additional examination, and the RO has not yet provided a 
supplemental statement of the case.  The Veteran has also 
provided additional evidence in February 2010 that has not 
yet been reviewed by the RO, and has not waived the RO's 
initial review of this evidence pursuant to 38 C.F.R. 
§ 20.1304(c).  Consequently, the Board finds that it does not 
currently have jurisdiction to consider these issues, as it 
appears that these issues are still undergoing development 
and have not yet been returned to the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.  


REMAND

As was noted above, in its June 2009 Memorandum Decision, the 
Court determined that in the Board's August 2007 decision, it 
had improperly treated the Veteran's claim for service 
connection for psychiatric disability as secondary to the 
Veteran's service-connected physical disabilities as a new 
claim.  

In a letter dated in May 2010, the attorney for the Veteran 
requested that the Board remand this matter so that the RO 
can request "a medical opinion as to whether the Veteran's 
psychiatric disorder may be considered secondary to his 
service-connected physical disability."  However, the 
Veteran is not currently service connected for any physical 
disability.  But since the RO's readjudication of the issues 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for a liver disorder, 
to include hepatitis, and entitlement to service connection 
for gastrointestinal disability could result in the 
establishment of service-connected physical disability, the 
Board finds that it should hold any action with respect to 
the current matter before the Board in abeyance, pending the 
RO's completion of the action required by the Board's July 
2009 remand.  See Harris v. Derwinksi, 1 Vet. App. 180 
(1991).  

On remand, the Veteran should be provided notice about the 
information and evidence not of record is necessary to 
substantiate his claim on a secondary basis.  See 38 C.F.R. § 
3.159(b)(1).

In the event that the RO should grant service connection for 
a liver disorder, to include hepatitis, and/or 
gastrointestinal disorder, the Veteran should be afforded an 
appropriate examination to determine whether any current 
psychiatric disorder (other than PTSD) is related to such 
service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for a 
psychiatric disorder as secondary to 
service-connected physical disability 
(see 38 C.F.R. § 3.310); (2) the 
information and evidence that VA will 
seek to obtain on his behalf; and (3) 
the information or evidence that he is 
expected to provide.  A copy of this 
notification must be associated with 
the claims folder.

2.  Complete the action requested in 
the Board's July 30, 2009 remand, as to 
the issues of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a 
liver disorder, to include hepatitis; 
and entitlement to service connection 
for gastrointestinal disability.  

3.  If, and only if, readjudication of 
the issues of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a 
liver disorder, to include hepatitis, 
and entitlement to service connection 
for gastrointestinal disability, 
results in the grant of service 
connection for a liver and/or 
gastrointestinal disorder, the Veteran 
should be afforded an appropriate 
psychiatric examination.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies should be conducted.  

The VA examination report must provide 
complete rationale for all opinions and 
must address the following matters:

(a) Identify each current psychiatric 
disorder, if any (other than PTSD).  

(b) For each diagnosed disability, 
provide an opinion as to whether it is 
at least as likely as not (that is, a 
probability of 50 percent or greater) 
that the psychiatric disorder (other 
than PTSD) was either 
(i) caused by, or (ii) aggravated by, 
the Veteran's service-connected liver 
and/or gastrointestinal disorder.

The examiner must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached.

4.  Finally, readjudicate the issue on 
appeal (i.e., entitlement to service 
connection for a psychiatric disability 
(other than PTSD), to include as 
secondary to service-connected physical 
disability.  If the benefits sought on 
appeal are not granted, issue a 
supplemental statement of the case, and 
give the Veteran and his representative 
an appropriate amount of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7572 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

